Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1 - 20 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/26/2022 has been entered.

Response to Arguments
Applicant's arguments with respect to rejection of claims 1 - 20 under 35 U.S.C. 103 have been considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant's Amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-12, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20200124435 A1) in view of Altinger et al. (Machine translation of DE 102016219341 A1, hereinafter known as Altinger) and Beller et al. (US 20210055733 A1, hereinafter known as Beller).

Edwards and Altinger where cited in a previous office action.

Regarding Claim 1, Edwards teaches A computer-implement method for operating an autonomous driving vehicle (ADV), the method comprising:
{“An autonomous vehicle may use one or more sensors and/or a navigation unit to drive autonomously. The vehicle 402 (e.g., first vehicle 402A and second vehicle 402B) includes an ECU 404 (e.g., ECU 404A and 404B) connected to a transceiver 406 (e.g., 406A and 406B), a GPS unit 408 (e.g., 408A and 408B), a memory 410 (e.g., 410A and 410B), an image sensor 412 (e.g., 412A and 412B), a display 414 (e.g., 414A and 414B), and a spatial sensor 416 (e.g., 416A and 416B). The ECU 404 may be one or more ECUs, appropriately programmed, to control one or more operations of the vehicle.” [48-49]; “the ECU 404 is one or more computer processors or controllers configured to execute instructions stored in a non-transitory memory 410.” [49]. Where an ECU is a computer operating the autonomous vehicle. Computers use data processors to function
}
perceiving a driving environment surrounding the ADV based on sensor data obtained from a plurality of sensors mounted on the ADV, including determining an affected region of the ADV; 
{“The vehicle 402 also includes a spatial sensor 416 configured to detect spatial data. The spatial sensor 416 may be one or more spatial detection devices, such as RADAR or LIDAR configured to detect an environment outside of the vehicle 402. The spatial data may be used by the ECU 404 to determine route condition data.” [55] Where the sensor is detecting environment surrounding the vehicle which is being affected by the vehicles presence
}
planning a first trajectory to autonomously drive the ADV through at least a portion of the affected region based on the driving environment; 
{“Disclosed herein are systems, vehicles, and methods for determining a navigation route using distributed computing devices.” [15]; “the vehicle 402 may be self-maneuvering and navigate without human input. An autonomous vehicle may use one or more sensors and/or a navigation unit to drive autonomously.” [48] Autonomous vehicle is planning a first route/ trajectory. The area where the vehicle is driving is seen as the affected region as it is having an effect on the area.
}
in response to detecting an obstacle positioned within the affected region, determining an expected delay time of the obstacle 
determining based on the expected delay time whether to plan a second trajectory in view of the obstacle staying within the affected region or to wait for a period of time to allow the obstacle to leave the affected region in order to control the ADV according to the first trajectory. 
{
(“The ECU determines the suggested route to be a new projected route based on the route condition data when the route condition data indicates travelling along the baseline best route will result in the delay exceeding the threshold amount of time (step 508). In order to determine the new projected route, the ECU may determine projected travel times of a plurality of candidate routes between the start location and destination location using the route condition data associated with the plurality of candidate routes. The ECU may then select the fastest of the plurality of candidate routes as the suggested route.” [64]; “The route condition data may also include the presence of any delay-causing events or objects in the road, as detected by the other vehicles 220. The other vehicles 220 may determine an approximate delay that can be expected due to the delay-causing events or objects. In some embodiments, the other vehicles 220 use machine learning techniques to identify types of delay-causing events or objects and corresponding expected delays expected to be caused as a result of the delay-causing events or objects.” [31]; “The vehicle will maintain its original trajectory to maintain the own vehicles quickest route. In a case where there is a delay, which lengthens the travel time, the vehicle will alter trajectories to a new, more efficient one. Where the delay causing events/ objects are obstacles blocking the way of the ego vehicle.
}

Edwards does not explicitly teach, in response to detecting an obstacle positioned within the affected region, determining an expected residence time of the obstacle based on a probability of a residence time of the obstacle in the affected region using a probability density function, wherein the probability density function is based on a set of one or more parameters representing at least one of a driving scenario, a type of the obstacle, or a behavior of the obstacle, the expected resident time representing an amount of time the obstacle is expected to stay within the affected region; and determining based on the expected residence time whether to plan a second trajectory

However, Altinger teaches in response to detecting an obstacle positioned within the affected region, determining an expected residence time of the obstacle, 
{“For the individual trajectory sections or relevant areas, as already explained, blockade intervals can be determined during which it is not possible to drive in these areas. A probable waiting time until a possible start of the motor vehicle can be determined such that the motor vehicle does not traverse any of the relevant areas or trajectory sections during a blocking interval for the corresponding area.” Pg. 3 par 4 System has detected an obstacle preventing travel of the vehicle. The vehicle estimates how long the obstacle will caused the vehicle to be unable to move on the route
}

determining based on the expected residence time whether to plan a second option  in view of the obstacle staying within the affected region or to wait for a period of time to allow the obstacle to leave the affected region in order to control the ADV according to the first option. 
{“the road user information to the ego vehicle, after which the Waiting time is determined on the motor vehicle side, wherein upon fulfillment of a deactivation condition, the fulfillment of which depends on the waiting time, the device is switched off or put into a power-saving mode. According to the invention it is therefore proposed that switching off or activating a power saving mode of a device of a motor vehicle, such. B. a control unit but also the drive unit, depending on a predicted probable waiting time for which the motor vehicle is at a standstill takes place. As a result, for example, the switching off of the drive unit for a very short period of time, such. B. only a few seconds, can be avoided as a shutdown of the drive unit for a very short period of time on average no efficiency increase can be achieved.” Pg. 2, par 11-12 System predicts residence time of the obstacle. Depending on the length of time, the system will take one of two actions of turning off the car to save power, or leaving the car on if there is a short expected duration period. This would be obvious to combine with Edwards to instead change trajectories of the vehicle if possible to reduce travel time
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edwards to incorporate the teachings of Altinger to reduce the travel time to arrive at the desired location. When it is sensed that a road blockage/ item obstructing the ego vehicles path will take over a certain amount of time that a different trajectory will be faster to take to the destination, user satisfaction will be increased by having the system reroute the vehicle to the fast route.
	Edwards in view of Altinger does not explicitly teach determining an expected residence time of the obstacle, based on a probability of a residence time of the obstacle in the affected region using a probability density function, wherein the probability density function is based on a set of one or more parameters representing at least one of a driving scenario, a type of the obstacle, or a behavior of the obstacle,

However Beller teaches determining an expected residence time of the obstacle, based on a probability of a residence time of the obstacle in the affected region using a probability density function, wherein the probability density function is based on a set of one or more parameters representing at least one of a driving scenario, a type of the obstacle, or a behavior of the obstacle,
{“ FIG. 4 is an illustration of a time-space overlap 400 (e.g., an overlap) on a region 402 between a path polygon 404, such as the path polygon 104, of a vehicle, such as the vehicle 102, and an estimated agent trajectory 406, such as the trajectory 106(1), wherein an improved collision avoidance system of the vehicle 102 may determine a risk of collision between the vehicle 102 and an agent (e.g., an object), such as agent 112(1), based on one or more probability density functions 408 of probable positions associated with the agent and/or the vehicle over time.” [101] “The probability density function(s) 408 may represent aggressive and conservative driving speeds, as well as uncertainties based on accelerations of the agent, such as those based on normal walking speeds, traffic laws, rules of the road, local driving etiquette, traffic patterns, semantic classification of the agent, or the like.” [0102] Where calculating position over time of an object can be considered as calculating a residence time, e.g. it is the time at which the object is residing at a set of positions. This is even further evidence by the fact that this is done to determine a collision. Thus it is implied that time(s) that the agent is residing a positions that are within the collision path of the vehicle is being determined. The probability density function can be based on “semantic classification of the agent” e.g. the type of object.
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edwards in view of Altinger to incorporate the teachings of Beller to determine residence time using a probability density function because a prediction of residence time will have uncertainty/probability associated with it. As is known by one of ordinary skill in the art a probability density function is a common way to account for uncertainty, e.g. probability, associated with a value and thus it would be obvious to try and use in determination of the residence time.

Regarding Claim 2, Edwards in view of Altinger and Beller teaches The method of claim 1. Altinger further teaches further comprising determining that the obstacle blocks at least a portion of the first trajectory, wherein the expected resident time is determined if the obstacle blocks at least a portion of the first trajectory within the affected region.
{“For the individual trajectory sections or relevant areas, as already explained, blockade intervals can be determined during which it is not possible to drive in these areas. A probable waiting time until a possible start of the motor vehicle can be determined such that the motor vehicle does not traverse any of the relevant areas or trajectory sections during a blocking interval for the corresponding area. For example, a start can only take place when one or more road users have crossed a relevant area, for example an intersection area. Depending on the road user information, as explained, a duration for this and thus the waiting time for stopping can be determined.” Pg. 3, par 4. System is calculating the expected residence time when the obstacle is blocking at least a portion of the first trajectory in the affected region.
}

Regarding Claim 3, Edwards in view of Altinger and Beller teaches The method of claim 1. Edwards further teaches further comprising planning the second trajectory to replace the first trajectory in response to determining that the expected residence time is greater than a predetermined threshold.
{ “the vehicle may not suggest using a different route than the baseline best route used on a typical day unless an anticipated delay along the baseline best route exceeds a threshold amount of time… If the threshold amount of time is 5 minutes, then the vehicle may determine a new projected route to take.” [36] System will generate a new trajectory when the delay is greater than a threshold amount. Will use the expected residence time as taught by Altinger when calculating which route will be faster in addition to the delay time interval 
}

Regarding Claim 4, Edwards in view of Altinger and Beller teaches The method of claim 1. Beller further teaches wherein determining an expected residence time of the obstacle comprises calculating a probability of a residence time of the obstacle in the affected region using a probability density function, and wherein the expected residence time of the obstacle in the affected region is determined based on the probability of the residence time.
{“ FIG. 4 is an illustration of a time-space overlap 400 (e.g., an overlap) on a region 402 between a path polygon 404, such as the path polygon 104, of a vehicle, such as the vehicle 102, and an estimated agent trajectory 406, such as the trajectory 106(1), wherein an improved collision avoidance system of the vehicle 102 may determine a risk of collision between the vehicle 102 and an agent (e.g., an object), such as agent 112(1), based on one or more probability density functions 408 of probable positions associated with the agent and/or the vehicle over time.” [101] “The probability density function(s) 408 may represent aggressive and conservative driving speeds, as well as uncertainties based on accelerations of the agent, such as those based on normal walking speeds, traffic laws, rules of the road, local driving etiquette, traffic patterns, semantic classification of the agent, or the like.” [0102] Where calculating position over time of an object can be considered as calculating a residence time, e.g. it is the time at which the object is residing at a set of positions. This is even further evidence by the fact that this is done to determine a collision. Thus it is implied that time(s) that the agent is residing a positions that are within the collision path of the vehicle is being determined. The probability density function can be based on “semantic classification of the agent” e.g. the type of object.
}

Regarding claim 9, it recites A non-transitory machine-readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.

Additionally Edwards teaches A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of operating an autonomous driving vehicle (ADV)
{“ The vehicle 402 (e.g., first vehicle 402A and second vehicle 402B) includes an ECU 404 (e.g., ECU 404A and 404B) connected to a transceiver 406 (e.g., 406A and 406B), a GPS unit 408 (e.g., 408A and 408B), a memory 410 (e.g., 410A and 410B), an image sensor 412 (e.g., 412A and 412B), a display 414 (e.g., 414A and 414B), and a spatial sensor 416 (e.g., 416A and 416B). The ECU 404 may be one or more ECUs, appropriately programmed, to control one or more operations of the vehicle. The one or more ECUs 404 may be implemented as a single ECU or in multiple ECUs. The ECU 404 may be electrically coupled to some or all of the components of the vehicle. In some embodiments, the ECU 404 is a central ECU configured to control one or more operations of the entire vehicle. In some embodiments, the ECU 404 is multiple ECUs located within the vehicle and each configured to control one or more local operations of the vehicle. In some embodiments, the ECU 404 is one or more computer processors or controllers configured to execute instructions stored in a non-transitory memory 410.” [49]
}

Regarding claim 10, it recites A non-transitory machine-readable medium having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Regarding claim 11, it recites A non-transitory machine-readable medium having limitations similar to those of claim 3 and therefore is rejected on the same basis.

Regarding claim 12, it recites A non-transitory machine-readable medium having limitations similar to those of claim 4 and therefore is rejected on the same basis.


Regarding claim 17, it recites A data processing system having limitations similar to those of claim 1 and therefore is rejected on the same basis.

Additionally Edwards teaches A data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of operating an autonomous driving vehicle (ADV)
{“ The vehicle 402 (e.g., first vehicle 402A and second vehicle 402B) includes an ECU 404 (e.g., ECU 404A and 404B) connected to a transceiver 406 (e.g., 406A and 406B), a GPS unit 408 (e.g., 408A and 408B), a memory 410 (e.g., 410A and 410B), an image sensor 412 (e.g., 412A and 412B), a display 414 (e.g., 414A and 414B), and a spatial sensor 416 (e.g., 416A and 416B). The ECU 404 may be one or more ECUs, appropriately programmed, to control one or more operations of the vehicle. The one or more ECUs 404 may be implemented as a single ECU or in multiple ECUs. The ECU 404 may be electrically coupled to some or all of the components of the vehicle. In some embodiments, the ECU 404 is a central ECU configured to control one or more operations of the entire vehicle. In some embodiments, the ECU 404 is multiple ECUs located within the vehicle and each configured to control one or more local operations of the vehicle. In some embodiments, the ECU 404 is one or more computer processors or controllers configured to execute instructions stored in a non-transitory memory 410.” [49]
}

Regarding claim 18, it recites A data processing system having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Regarding claim 19, it recites A data processing system having limitations similar to those of claim 3 and therefore is rejected on the same basis.

Regarding claim 20, it recites A data processing system having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Claim(s) 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20200124435 A1) in view of Altinger et al. (Machine translation of DE 102016219341 A1, hereinafter known as Altinger), Beller et al. (US 20210055733 A1, hereinafter known as Beller), and Wikipedia (Exponential Distribution).

Wikipedia (Exponential Distribution) was cited in a previous office action.

Regarding Claim 5, Edwards in view of Altinger and Beller teaches The method of claim 4. 

Edwards in view of Altinger and Beller does not teach wherein the probability density function is defined as follows:

    PNG
    media_image1.png
    28
    102
    media_image1.png
    Greyscale

wherein x represents an amount of time an obstacle is predicted to stay within the affected region and X is determined based on the driving environment. 
However Wikipedia teaches wherein the probability density function is defined as follows:

    PNG
    media_image1.png
    28
    102
    media_image1.png
    Greyscale

wherein x represents an amount of time an obstacle is predicted to stay within the affected region and X is determined based on the driving environment. 
{“In probability theory and statistics, the exponential distribution is the probability distribution of the time between events in a Poisson point process, i.e., a process in which events occur continuously and independently at a constant average rate. It is a particular case of the gamma distribution. It is the continuous analogue of the geometric distribution, and it has the key property of being memoryless. In addition to being used for the analysis of Poisson point processes it is found in various other contexts.” 
    PNG
    media_image2.png
    120
    472
    media_image2.png
    Greyscale

Exponential distribution is well known in the field of probability and would have been obvious to use to estimate wait times with the equation by merely changing the variables to suit the particular need
}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edwards in view of Altinger and Beller to include the teachings of Wikipedia to more accurately predict the residence time of the obstacle blocking the path. Probability density functions are well known in the art of statistics and are widely used to calculate a probability of different variables. It would have been obvious to one skilled in the art by the time of the effective filing date to alter the above equation to fit the specific need of estimating a probability of residence time to give the known result of predicting a time frame to expect the obstacle to move while deciding if the vehicle should wait and maintain its original trajectory or if it will save time to change course to avoid the blockage.


Regarding Claim 6, Edwards in view of Altinger, Beller, and Wikipedia teaches The method of claim 5. Wikipedia further teaches wherein the probability of the residence time is determined by calculating an integral of the probability density function given a particular residence time candidate.
{“ The probability is found by finding the area under the curve of the probability function, which is solved by integrating the equation, It would have been obvious to integrate the function to solve for the probability of the residence time as this is a basic aspect of calculating a probability

    PNG
    media_image3.png
    307
    259
    media_image3.png
    Greyscale

}

Regarding claim 13, it recites A non-transitory machine-readable medium having limitations similar to those of claim 5 and therefore is rejected on the same basis.

Regarding claim 14, it recites A non-transitory machine-readable medium having limitations similar to those of claim 6 and therefore is rejected on the same basis.


Claim(s) 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20200124435 A1) in view of Altinger et al. (Machine translation of DE 102016219341 A1, hereinafter known as Altinger), Beller et al. (US 20210055733 A1, hereinafter known as Beller), and USA Today (How to calculate travel distance and time).

USA Today was cited in a previous office action.

Regarding Claim 7, Edwards in view of Altinger and Beller teach The method of claim 4. 

Edwards in view of Altinger and Beller do not explicitly teach Further comprising: determining a first estimated time of arrival (ETA) based on a first trajectory length of the first trajectory and an average speed of the ADV associated with the first trajectory, further in view of the expected residence time; and determining a second ETA based on a second trajectory length of the second trajectory and an average speed of the ADV associated with the second trajectory, wherein whether to drive the ADV according to the first trajectory or the second trajectory based on the first ETA and the second ETA.

However USA Today teaches further comprising: determining a first estimated time of arrival (ETA) based on a first trajectory length of the first trajectory and an average speed of the ADV associated with the first trajectory, further in view of the expected residence time; and determining a second ETA based on a second trajectory length of the second trajectory and an average speed of the ADV associated with the second trajectory, wherein whether to drive the ADV according to the first trajectory or the second trajectory based on the first ETA and the second ETA.
{
    PNG
    media_image4.png
    244
    1726
    media_image4.png
    Greyscale

(This art recites a basic math equation used to calculate travel time and would have been obvious to one skilled in the art to use to accurately estimate required travel time which would be used to find an ETA. As shown in the article, to calculate travel time, one must divide the distance of the route by the speed of the route (the average speed), this will give you an estimated travel time. By merely adding this time and the expected residence time, as was already predicted/ taught, to the current time, the system or user would estimate the time of arrival. This would be repeated for any number of trajectories to see which is the route estimated to arrive first.)
}

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edwards, Altinger and Beller to include the teachings of as taught by USA Today to estimate which trajectory is faster and will get the vehicle to the desired location first to accurately pick the fast route to take. Relating speed and distance to find travel time has long been known in the art and would have been obvious to one skilled in the art by the time of the effective filing date.

Regarding Claim 8, Edwards in view of Altinger, Beller, and USA Today teaches The method of claim 8. Edwards further teaches wherein the second trajectory is utilized to drive the ADV if the second ETA is shorter than the first ETA; otherwise the ADV waits and drives according to the first trajectory. 
{“In order to determine the new projected route, the ECU may determine projected travel times of a plurality of candidate routes between the start location and destination location using the route condition data associated with the plurality of candidate routes. The ECU may then select the fastest of the plurality of candidate routes as the suggested route.” [64] System will choose the fastest route. The fastest route must have the shorter ETA as that is simply the estimated travel time added to the current time, and will therefore be the route picked 
}

Regarding claim 15, it recites A non-transitory machine-readable medium having limitations similar to those of claim 7 and therefore is rejected on the same basis.

Regarding claim 16, it recites A non-transitory machine-readable medium having limitations similar to those of claim 8 and therefore is rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Packer et al. (US 20200086855 A1) teaches para [0052] “FIG. 4 is an illustration of a time-space overlap 400 (e.g., an overlap) on a potential collision zone 402 between a path polygon 404, such as path polygon 104, of a vehicle, such as vehicle 102 and an estimated agent trajectory 406, such as trajectory 106, wherein an improved collision avoidance system of the vehicle may determine a risk of collision between the vehicle and an agent (e.g., an object), such as agent 114, based on one or more probability density functions 408 of probable positions associated with the agent and/or the vehicle over time.”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668